                                                                                     FILED IN COURT
                                                                                     ASHEVILLE, NC

                            UNITED STATES DISTRICT COURT FOR THE
                                                                                      APR I   2 zrlp
                            WESTERN DISTRICT OF NORTH CAROLINA                    US. DISTRICT COURT
                                                                                   W. DISTRICT OF N.C.
                                     ASHEVILLE DIVISION

 IINITED STATES OF AMERICA                            )      DOCKET NO. 1:19CR28
                                                      )
         v.                                           )
                                                      )      ORDER
 1)   PROPHET KARIM HADIALIM ALLAH                    )
              alWa"Prophet Allah"                     )
              a/Wa"Profrt"                           )
2)    RODNEY DEJUAN ALLISON                          )
              a/Wa"Hot"                              )
              a/Wa"Biggs"                            )
3)    WILLIAM LUTHER DOWNS, JR.                      )
              alWa"Little Hot"                       )
4)     HARRY JAMES ODUM                              )
             a/Wa"Jake"                              )
5)    DERRICK MAURICE PERRY                          )
                a/Ha"Dee"                            )
6) TERESA DAY SHUPING                                )
7) ELLIOT NORRTS SMrTH                               )
                alWa"Ell"                            )
8)    JEFFREY ALLEN WRIGHT                           )
                                                       )


        UPON MOTION of the United States of America, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, for an order directing that the Indictment
                                                                                                       and

Arrest Warrants in the above-captioned case be unsealed; and

        IT APPEARING TO THE COURT that there no longer exists any                danger to the attendant

investigation in this case;

       NOW, THEREFORE, IT IS ORDERED that the Indictment and Arrest Warrants in the

above-captioned case be unsealed.

       rr,i,   fauy    of   April, 2org.



                                            HONoI{BLE W                 N METCALF
                                            U.S. MAGI             COURT JUDGE
